Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 11, 15, 16 and 18
Cancelled: 2-3, 12-13 and 19
Added: None
Therefore, claims 1, 4-11, 14-18 and 20-23 are currently pending in the instant application.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Il Nam Koh on 11/12/2020.
The application has been amended as follows: 
11.  (currently amended): A driving method of a display panel comprising a plurality of light emitting elements, the method comprising:


reducing a current applied to the light emitting elements based on the target luminance, the current corresponding to a luminance according to the gray level of the image;
elevating the gray level of the image to compensate a luminance value lowered according to the reduced current; and
increasing a duty to which the reduced current is applied to correspond to the elevated gray level based on stored in a memory.

Allowable Subject Matter
Claims 1, 4-11, 14-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, The prior art teaches a display apparatus, comprising: 
a display panel comprising a plurality of light emitting elements; 
a panel driver configured to drive the display panel by applying a current to the plurality of light emitting elements;
a memory configured to store luminance information according to a current of the light emitting elements; and
a processor configured to:
identify a lowest luminance of luminance range recognized by a user to be a same luminance as a target luminance of the light emitting elements according to a gray level of an image
reduce a current applied to the light emitting elements based on the target luminance, the current corresponding to a luminance according to the gray level of the image. 


control the panel driver to drive the display panel by increasing a duty to which the reduced current is applied to correspond to the elevated gray level based on the stored luminance information. 
The similar idea is embodied in the corresponding method of claim 15 and the similar apparatus of claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625